                              United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

    TAMI WEBSTER                                      §
                                                      §   Civil Action No. 4:18-CV-328
    v.                                                §   (Judge Mazzant/Judge Nowak)
                                                      §
    COMMISSIONER, SSA                                 §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On March 12, 2020, the report of the Magistrate Judge (Dkt. #23) was entered containing proposed

    findings of fact and recommendations that Plaintiff’s post-judgment Application for Attorney’s

    Fees under the Equal Access to Justice Act (Dkt. #18) be granted in part and denied in part.

           Having received the report of the Magistrate Judge, and no objections thereto having been

    timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

    are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

           It is, therefore, ORDERED that Plaintiff’s Application for Attorney’s Fees under the Equal

    Access to Justice Act (Dkt. #18) is GRANTED IN PART and DENIED IN PART, and the

.   Commissioner is directed to pay nine thousand two hundred eighty-four dollars and forty-three

    cents ($9,284.43) as reasonable attorney’s and paralegal fees and costs, made payable to Plaintiff,

    with such payment to be mailed to Plaintiff’s counsel.

           IT IS SO ORDERED.
           SIGNED this 30th day of March, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
